                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


PAMELA JEWEL VANWINKLE,

             Plaintiff,

                                                      CV 118-143


ANDREW SAUL,Commissioner of
Social Security Administration,

             Defendant.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (Doc. no. 20.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, AFFIRMS the Commissioner's final decision, CLOSES this civil action, and

DIRECTS the Clerk to enter final judgment in favor ofthe Commissioner.

      SO ORDERED this                of                      ,2019, at Augusta, Georgia.



                                          J. RAf!^a?HALL,QHIEF JUDGE
                                          UNITEl/sTATES DISTRICT COURT
                                        ^OUrfffiRN DISTRICT OF OEOROIA
